ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 103, 110, 112-114, 207, 210-215, 220-222, 224, 226-230, 236-238, 240-249 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 103, 110, 112-113, 207, 210-212, 214-215, 220-222, 224, 226-230, 236-238, 240-249is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornholdt (US2008/0143605) in view of Wax et al. (US2014/0301511) and Green et al. (US2007/0177680).
To claim 103, Bornholdt teach a system (Fig. 1, paragraphs 0003-0008) comprising:
	a receiver (102 of Fig. 1) configured to receive a wireless signal transmitted from a transmitter (104 of Fig. 1) through a wireless channel (paragraph 0024), and
	one or more data processors (322 of Fig. 3, paragraph 0069) configured to:	
determine a channel response based on the received wireless signal (paragraph 0052),
	compute a predicted channel response generated based on multiple channel paths between the receiver and the transmitter that are predicted (paragraphs 0024, 0061, 0064); and
	compute a location of a target (212 of Fig. 2) based on the channel response and the predicted channel response (210 of Fig. 2), wherein the target is either the receiver or the transmitter (paragraphs 0053-0055; 316 of Fig. 3, paragraph 0067).
But, Bornholdt do not expressly disclose based on a combination of the channel response that is determined based on the received wireless signal and the predicted channel response that is generated based on the multiple channel paths between the receiver and the transmitter that are predicted by the 3D electromagnetic simulator.
However, Bornholdt does teach geographic and materials database subsystem 312 may include maps of the operating environment, blueprints for buildings and other structures, electromagnetic material descriptions of objects in the environment and any other data that may be helpful in predicting frequency responses by the frequency response prediction subsystem 308 (paragraph 0064).
	Wax teach a system for multipath fingerprinting, enabling single-site localization in rich multipath environments (abstract, paragraphs 0008-0011), wherein a 3D electromagnetic simulator is used to simulate indoor propagation environment (Figs. 1, 12 and associated disclosure; paragraphs 0084-0107).
	Green further teach a system using site-specific channel models to simulate behavior of RF energy as it propagates through models of models of buildings and as it interacts with the models of the obstacles that exist in the real environment, in order to obtain more accurate channel estimates, wherein channel impulse response estimate is formed of a combination of at least a first non-diffuse component and at least a first diffuse component (abstract, Figs. 1-6, paragraphs 0013-0020), which further implementation detail of Wax’s 3D electromagnetic simulator.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Wax and Green into the system of Bornholdt, in order to implement simulation of locatable multipath fingerprinting.

To claim 207, Bornholdt, Wax and Green teach a system comprising:
	a second wireless device configured to receive a first standard-based data communication wireless signal transmitted from a first wireless device through a first wireless channel; 	a fourth wireless device configured to receive a second standard-based data communication wireless signal transmitted from a third wireless device through a second wireless channel; and
	one or more data processors configured to: determine a first channel response based on the first received standard-based data communication wireless signal, 	determine a second channel response based on the second received standard-based data communication wireless signal, 		compute a coarse position (Bornholdt, 202 of Fig. 2); 	compute a location of a target based on the first channel response, the second channel response, and the coarse position (Bornholdt, paragraph 0064), wherein the target is one of the first device, the second device, the third device and the fourth device (as explained in response to claim 103 above).

To claim 244, Bornholdt, Wax and Green teach a system comprising: 
a receiver configured to receive a wireless signal transmitted from a transmitter through a wireless channel, and 
one or more data processors configured to: 	determine a first channel response based on the received wireless signal, 	execute a 3D electromagnetic simulator to perform a 3D electromagnetic simulation to predict multiple channel paths between the transmitter and the receiver; 	determine a predicted channel response based on predicted multiple channel paths between the transmitter and the receiver, 	at least one of train or calibrate the 3D electromagnetic simulator based on a comparison of the first channel response and the predicted response to generate a trained or calibrated 3D electromagnetic simulator, 	use the trained or calibrated 3D electromagnetic simulator to generate a database of location-specific estimated channel responses in a venue, and 	establish a mapping between locations in the venue and corresponding channel responses (as explained in response to claim 103 above).



To claims 110 and 210, Bornholdt, Wax and Green teach claims 103 and 207.
Bornholdt, Wax and Green teach the transmitter comprises at least one of a wireless network router or a wireless network access point (obvious in Bornholdt, paragraph 0023; and Wax, paragraphs 0019, 0098, Wi-Fi AP).

To claims 112 and 211, Bornholdt, Wax and Green teach claims 103 and 207.
Bornholdt, Wax and Green teach a data processor of a user device of a user is configured to provide a user interface to present to the user second information about the location of the target (Bornholdt, paragraph 0067).

To claims 113 and 212, Bornholdt, Wax and Green teach claims 112 and 211.
Bornholdt, Wax and Green teach in which the user interface is configured to display a map and enable the user to indicate a location on the map, and the location indicated by the user is associated with the first channel response (Bornholdt, paragraphs 0064, 0067, presenting in a map would have been an obvious implementation).

To claims 214 and 215, Bornholdt, Wax and Green teach claims 103 and 207.
Bornholdt, Wax and Green teach in which each of the wireless signals is transmitted from a source that is not in a line-of-sight of the receiver (different wireless devices may or may not in a line-of-sight as showing in a building have multiple rooms, Bornholdt, Fig. 1; Wax, Fig. 12,).

To claims 220 and 221, Bornholdt, Wax and Green teach claims 103 and 207.
Bornholdt, Wax and Green teach in which the receiver is at least one of an access point or a base station (obvious in Bornholdt, paragraph 0023; and Wax, paragraphs 0019, 0098, Wi-Fi AP).

To claim 222, Bornholdt, Wax and Green teach claim 103.
Bornholdt, Wax and Green teach the data processor is configured to generate a prediction, and the data processor is configured to compute the location of the target based on the channel response and the prediction (Bornholdt, paragraphs 0066-0067).

To claim 224, Bornholdt, Wax and Green teach claim 207.
Bornholdt, Wax and Green teach the one or more data processors are configured to generate a prediction (Bornholdt, paragraph 0064, approximate or coarse location), the information comprises the prediction, and the data processor is one or more data processors are configured to compute the location of the target based on the first channel response, the second channel response, and the prediction (Bornholdt, paragraphs 0064-0069).

To claim 226, Bornholdt, Wax and Green teach claim 222.
Bornholdt, Wax and Green teach in which the one or more data processors are configured to compare the channel response with the prediction (Bornholdt, paragraphs 0066, 0069).

To claim 227, Bornholdt, Wax and Green teach claim 103.
Bornholdt, Wax and Green teach the one or more data processors are configured to compare the channel response with the predicted channel response, and compute the location of the target based on a result of the comparison between the channel response with the predicted channel response (Bornholdt, paragraphs 0066-0069).

To claim 228, Bornholdt, Wax and Green teach claim 207.
Bornholdt, Wax and Green teach the one or more data processors are configured to compute a prediction and compare one of the first channel response and the second channel response with the prediction (Bornholdt, paragraphs 0066-0069).

To claim 229, Bornholdt, Wax and Green teach claim 207.
Bornholdt, Wax and Green teach the one or more data processors are configured to compute a predicted channel response and compare one of the first channel response and the second channel response with the predicted channel response (Bornholdt, paragraphs 0066-0069).

To claim 230, Bornholdt, Wax and Green teach claim 103.
Bornholdt, Wax and Green teach in which the one or more data processors are configured to receive coarse position data, and compute the location of the target based on the channel response and the received coarse position data. the received data comprise received coarse position data (Bornholdt, paragraphs 0025-0026, 0064).

To claim 236, Bornholdt, Wax and Green teach claim 207.
Bornholdt, Wax and Green teach the one or more data processors are configured to receive predicted channel response data, and the received data comprise received predicted channel response data (Bornholdt, paragraphs 0066-0069).

To claim 237, Bornholdt, Wax and Green teach claim 236.
Bornholdt, Wax and Green teach the one or more data processors are configured to compute the location of the target based on the first channel response, the second channel response, and the received predicted channel response data (Bornholdt, paragraphs 0066-0069).

To claim 238, Bornholdt, Wax and Green teach claim 103.
Bornholdt, Wax and Green teach the one or more data processors are further configured to compute a coarse position and compute at least one of the prediction or the predicted channel response also based on the coarse position (Bornholdt, paragraphs 0066-0069).

To claim 240, Bornholdt, Wax and Green teach claim 103.
Bornholdt, Wax and Green teach the one or more data processors are configured to determine a coarse position, the receiver has previously been mapped to a particular location, the coarse position represents the mapping of the receiver to the particular location, and the one or more data processors use the mapping of the receiver to the particular location to assist in determining a more-precise location of the transmitter (Bornholdt, paragraphs 0064-0069).

To claim 241, Bornholdt, Wax and Green teach claim 240.
Bornholdt, Wax and Green teach the one or more data processors are configured to determine the coarse position based on at least one of Wi-Fi, Bluetooth, or cellular signals, and use a time-reversal positioning system to determine a fine position of the transmitter based on the coarse position (despite lack of disclosure, using Wi-Fi, Bluetooth, or cellular signals for coarse position determination and using time-reversal positioning system for fine position determination are well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for preferential positioning technique, hence Official Notice is taken).

To claims 243 and 246, Bornholdt, Wax and Green teach claims 103 and 244.
Bornholdt, Wax and Green teach comprising a storage device storing a three dimensional model of a venue that is constructed using at least one of photos, images, videos, ranging techniques such as laser ranging, optical coherence tomography, or echo location (Wax may not expressly discloses how the 3D model is constructed, but using at least one of photos, images, videos, ranging techniques such as laser ranging, optical coherence tomography, or echo location is well-known in the art for 3D modeling, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for 3D modeling implementation, hence Official Notice is taken); wherein the 3D electromagnetic simulator is configured to generate a database of location-specific estimated channel responses in the venue using the three dimensional model (as explained in response to claim 103 above in view of teachings of Bornholdt, Wax and Green).

To claims 242 and 245, Bornholdt, Wax and Green teach claims 103 and 244.
Bornholdt, Wax and Green teach comprising a storage device storing a three-dimensional rendering of a venue, and the 3D electromagnetic simulator is configured to predict the multiple channel paths based on data derived from the three-dimensional rendering of the venue (as explained in response to claim 103 above in view of teachings of Bornholdt, Wax and Green).

To claim 247, Bornholdt, Wax and Green teach claim 244.
Bornholdt, Wax and Green teach comprising a storage device storing parameters comprising reflection coefficients of different objects in a venue, wherein the parameters have multiple values to account for one or more environmental factors comprising at least one of temperature, humidity, or smog, and wherein the 3D electromagnetic simulator is configured to predict the multiple channel paths based on data derived from the parameters (though may not be expressly disclosed by Bornholdt, Wax and Green, Bornholdt does disclose in paragraph 0064 geographic and materials database subsystem 312 may include maps of the operating environment, blueprints for buildings and other structures, electromagnetic material descriptions of objects in the environment and any other data that may be helpful in predicting frequency responses by the frequency response prediction subsystem 308. The geographic and materials database subsystem 312 may also include or may be associated with apparatus 314 to sense or detect objects in the vicinity of the device or system 300 which may impact the frequency response of any signal receivable by the device 300, and in paragraph 0061 prediction of the frequency response may be calculated using physical optics, physical theory of diffraction (PTD), geometric theory of diffraction (GTD), uniform theory of diffraction (UTD), ray tracing, ray bouncing, finite difference time domain, method of moments, fast multipole, or a hybrid combination of any of these techniques or other computational electromagnetic techniques; 	wherein environmental factors such as temperature, humidity, or smog are well-known in the art to be influential factors, which would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to recognize and incorporate at least one of temperature, humidity, or smog into the prediction computation for improving accuracy, hence Official Notice is taken).
.

To claim 248, Bornholdt, Wax and Green teach claim 244.
Bornholdt, Wax and Green teach the one or more data processors are configured to use the database of location-specific estimated channel responses in a venue and the mapping to determine a position of a terminal device within the venue (Bornholdt, paragraphs 0064-0069).

To claim 249, Bornholdt, Wax and Green teach claim 248.
Bornholdt, Wax and Green teach the one or more data processors are configured to: receive a probe signal from a terminal device (probe signal can be interpreted as any received signal that fits measurement purpose), determine a channel response CRx based on the received probe signal, and compare the channel response CRx with location-specific estimated channel responses in the database to identify a closest match (Bornholdz, abstract, paragraph 0053).



Claims 114, 213 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornholdt (US2008/0143605) in view of Wax et al. (US2014/0301511), Green et al. (US2007/0177680) and Sugar et al. (US2005/0003828).
To claims 114 and 213, Bornholdt, Wax and Green teach claims 103 and 207.
But, Bornholdt, Wax and Green do not expressly disclose in which the data processor is configured to determine a first identifier of the target, associate the channel response with the first identifier, and store the first identifier along with the channel response.
	Sugar teach the data processor is configured to determine a first identifier of the target, associate the channel response with the first identifier, and store the first identifier along with the channel response (paragraph 0097, SSID), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Bornholdt, Wax and Green, in order to correlate wireless device and channel response for reference. 


Conclusion
With respect claim 244, if applicant intends to claim the database can be calibrated or recalibrated, Perez-Breva et al. (US2005/0037776) would be in teaching.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        November 2, 2022